*453dr? joras vi. roseiitkal yg DR. J. EKED DUNH
lío. 8245
CHARLES E. CLAIBOBiffi, JUDÍH.
This is a suit for carnages caused by the collision of tyro automobiles on July 25th. at 5:45 P. if.
There is no contest as to the facts essential to a decision and they are as follows:
The plaintiff was driving an automobile upon tho uptown side of the neutral ground of Canal Street going towards tho River when he reached Baronne Street he stooped to obey traffic re;oila-tions; upon the proper signal he resumed his advance; when he got to a point in front of the macheca Building, defendant'a oar hacked out from the neutral ground directly in front of him; plaintiff
"was about six or seven feet from Dr. Dunn's oar when he began to back out; there was only one car between them and the collision occurred right back of that car".
The defendant's car was parked a ;ainst tho uptown side of the neutral ground; he was in the car 1th hie wife; when they prepared to jack out from the curbing of the neutral ground, they both looked back and caw no car coming; they backed away from the line of the other oars parked against the same curbing when defendant's wife noticed plaintiff's car coning ronidly; she had no time to warn her husband who was driving when plaintiff's oar ftol-lidsd with theirs and shoved it back against the neutral ground in almost the sane position it had previously occupied,and threw it against a post there.
Of course, both machines were damaged. Each blames the other. The District Judge found for the defendant, and we agree with him. Plaintiff had the right to drive upon that street, and defendant had the -right to back away from the neutral ground, neither had the right of way oser the other. Each owed to the *454other the duty of care and caution. But' the City Traffic ordinance do. 1392 adopted Aoril 15th, 1914, which toss in force at the date of this accident, provides:
Section 2 (a): "A vehicle^ except when passing a vehicle ahead, shall keep as near the right hénd curb as possible".
If the plaintiff had conformed his driving to the ordinance, and if he had kept near the curb instead of driving in the middle of the street, he would have passed the defendant without colliding with him. His vi&lation of the ordinance was the immediate ■cause of the accident and under repeated rulings of this Court, he must pay for the damage. See tho casé of Cundiff vs Imbrigulia this day decided.
Judgment affirmed*
June 19th, 1922.